Per Curiam
Petitioner has filed in this Court, under the above title of the cause, a paper he calls Application or Petition for Appeal of Dismissal of Motion to Set Aside and Vacate Judgment.
The rules of the Court provide for the initiating of an appeal by the filing in the office of the clerk of the court below a praecipe designating what is to be embraced in the transcript. Rule 2-3. There is no provision made for the filing in this court of Application for Appeal, and as such pleading present nothing to us for determination, the application and petition are dismissed.
Note.—Reported in 159 N. E. 2d 121.